Order entered October 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00789-CV

             IN THE INTEREST OF A.O. AND C.O., CHILDREN

                       On Appeal from the County Court
                           Kaufman County, Texas
                       Trial Court Cause No. 101811CC

                                      ORDER

      Before the Court is appellant’s October 5, 2021 motion for a thirty-day

extension of time to file her brief. Because this is an accelerated appeal in a

parental termination case, we GRANT the motion to the extent we ORDER the

brief be filed no later than October 26, 2021.


                                                 /s/   BONNIE LEE GOLDSTEIN
                                                       JUSTICE